Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-14, and 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. It was not found in the prior art search a teaching or suggestion for a device comprising parenchymal hepatic cells dispersed in self-assembled cord formations on the extracellular matrix proteins; cells of at least two types comprising endothelial cells and immune cells; wherein the parenchymal hepatic cells together with cells of at least two types associated with the extracellular matrix proteins and form three-dimensional structures within the housing, wherein the three-dimensional structures are liver acini. 
Examiner notes that Applicant’s arguments received 12/1/21 are persuasive in light of the new amendments.
Claims 15-18 are directed to a method that remains distinct from the allowable product claims, and would need to be canceled, or incorporate the allowable subject matter, in order for the application to proceed to allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160032239 (para. 0046).
US 20020182188 (para. 0006).

US 20190093077 (para. 0249).
US 20050049581 (para. 0001).
US 20030129736 (para. 0002).
US 20020188240 (para. 0003).
US 20200254447.
US 20180258400 (para. 0214).
US 20190093077 (abstract; para. 0249).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANN Y LAM/Primary Examiner, Art Unit 1641